Citation Nr: 9910109
Decision Date: 04/12/99	Archive Date: 06/24/99

DOCKET NO. 97-03 760A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to an earlier effective date for special monthly
compensation based on the need for aid and attendance for accrued
benefits purposes.

2. Entitlement to additional compensation based on special monthly
compensation for the loss of use of the lower extremities secondary
to diabetes for accrued benefits purposes.

3. Entitlement to specially adapted housing or a special home
adaptation grant for accrued benefits purposes.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty for more than twenty years.

This case comes before the Board of Veterans'Appeals (hereinafter
Board) on appeal from adverse action by the San Juan, Puerto Rico,
Regional Office (hereinafter RO). The RO has denied "service
connection" for the loss of use of the feet. The Board has
recharacterized the issue as set forth on the title page. The
dispute, as developed by the RO, revolves around the degree of
lower extremity impairment, not on whether the impairment was
secondary to multiple service connected disorders. Thus, the Board
concludes this represents a more accurate characterization of the
issue. As it is essentially the issue that the appellant and her
representative have addressed, the Board may enter a decision
without prejudice to the appellant. See Bernard. v. Brown, 4 Vet.
App. 384 (1993).

FINDINGS OF FACT

1. The veteran died on February [redacted], 1996; a timely claim for
accrued benefits was filed within one year after the veteran's
death by the appellant, widow of the veteran for the issues on
which he had claims pending.

2. At the time of the veteran's death, service connection was in
effect for organic affective syndrome with depression, rated as 100
percent disabling; insulin dependent diabetes mellitus, diabetic
retinopathy, radiculopathy and neuropathy,

- 2 -

rated as 100 percent disabling; arterial hypertension with
arteriosclerotic heart disease, rated as 60 percent disabling; and
calcific tendonitis of the right shoulder, rated as 10 percent
disabling. Also in effect at the time of the veteran's death was
entitlement to special monthly compensation at the "1" rate based
on the need for the regular aid and attendance of another person
effective from September 7, 1995. Previously he had been awarded
special monthly compensation based on being housebound from 1992.

3. There was not a pending claim from the veteran for entitlement
to an earlier effective date for special monthly compensation based
on the need for aid and attendance at the time of the veteran's
death.

4. At the time of the veteran's death, it was not shown by the
clinical evidence on file that he had the loss of use of either
foot. While he was confined to a wheelchair, this appears secondary
to general debilitation due to heart disease and diabetes; it is
not shown that foot drop was present as to either foot, nor is it
shown that he would have been equally well served by an amputation
and application of a prosthesis at the time of death.

5. Entitlement to specially adapted housing or special home
adaptation grant cannot legally be granted for or accrued benefits
purposes because they are not periodic monetary benefits.

CONCLUSIONS OF LAW

1. The claim for entitlement to an earlier effective date for
special monthly compensation based on the need for aid and
attendance for accrued benefits purposes is without legal merit. 38
U.S.C.A. 5101, 5121(West 1991 & Supp.

3 -

1998); Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998), Sabonis v.
Brown, 6 Vet.App. 426, 430, (1994).

2. The criteria for additional compensation based on entitlement to
special monthly compensation for the loss of use of the lower
extremities due to diabetes for accrued benefits purposes are not
met. 38 U.S.C.A. 1114(1) (West 1991 & Supp. 1998); 38 C.F.R.
3.350(b), 4.63 (1998).

3. The claim for entitlement to specially adapted housing or a
special home adaptation grant for accrued benefits purposes is
without legal merit. 38 U.S.C.A. 2101 (West 1991); 38 C.F.R. 
3.809, 3.809a (1998); Sabonis, 6 Vet.App. at 426, 430 (1994);
Pappalardo v. Brown, 6 Vet.App. 63 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon the death of a beneficiary who is entitled to receive periodic
monthly benefits, certain survivors, including the veteran's
spouse, may be entitled to accrued benefits to which the veteran
was entitled at death. The accrued benefits that may be payable may
be those owed to the beneficiary under existing ratings or
decisions, or may be benefits that are due based on evidence in the
file at the date of death. The appropriate survivor may receive
accrued benefits that are due and unpaid for a period not to exceed
two years prior to the last date on which the beneficiary was
entitled to receive benefits. 38 U.S.C.A. 5121(a) (West 1991 &
Supp. 1998); 38 C.F.R. 3.1000(a) (1998).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter Court) has stated that in a case in which "the law and
not the evidence is dispositive, the claim should be denied or the
appeal to the BVA terminated because of the absence of

- 4 -

legal merit or the lack of entitlement under the law." Sabonis v.
Brown, 6 Vet.App. 426, 430,(1994).

I. Entitlement to an Earlier Effective Date for Special Monthly
Compensation based on the Need for Aid and Attendance for Accrued
Benefits Purposes

The veteran died on February [redacted], 1996. At the time of his death,
service connection was in effect for organic affective syndrome
with depression, rated as 100 percent disabling; insulin dependent
diabetes mellitus, diabetic retinopathy, radiculopathy and
neuropathy, rated as 100 percent disabling; arterial hypertension
with arteriosclerotic heart disease, rated as 60 percent disabling;
and calcitic tendonitis of the right shoulder, rated as 10 percent
disabling. Also in effect at the time of the veteran's death was
entitlement to special monthly compensation at the "I" rate based
on the need for the regular aid and attendance of another person
effective from September 7, 1995.

A review of the record indicates that there was not a pending claim
from the veteran for entitlement to an earlier effective date for
special monthly compensation based on the need for the regular aid-
and attendance of another person at the time of the veteran's
death. Under 38 U.S.C.A. 5101(a) (West 1991), "[a] specific claim
in the form prescribed by the Secretary ... must be filed in order
for benefits to be paid or furnished to any individual under the
laws administered by the Secretary." The United States Court of
Appeals for the Federal Circuit has interpreted this provision as
mandating that a surviving spouse may only be entitled to accrued
benefits if the veteran had a claim pending at the time of his
death for such benefits or else be entitled to them under an
existing rating or decision. Jones v. West, 136 F.3d 1296 (Fed.Cir.
1998). Thus in order for the appellant, the veteran's surviving
spouse, to be entitled to accrued benefits, the veteran had to have
had a outstanding claim for benefits at the time of his death. In
this case, the veteran did not have a claim for an

5 -

earlier effective date for special monthly compensation based on
the need for aid and attendance pending at the time of his death.
Accordingly, as a matter of law, the appellant is not entitled to
accrued benefits based on entitlement to an earlier effective date
for special monthly compensation based on the need for aid and
attendance. Thus, the Board concludes that this claim must be
denied as a matter of law. Jones, 136 F.3d at 1296; Sabonis, 6
Vet.App. at 426, 430.

II. Entitlement to Additional Compensation Based on Special Monthly
Compensation for the Loss of Use of the Lower Extremities for
Accrued Benefits Purposes.

As indicated above, at the time of the veteran's death, entitlement
to special monthly compensation at the "I" rate codified at 38
U.S.C.A. 1114(1) and 38 C.F.R. 3.350(b) based on the need for the
regular aid and attendance of another person was in effect. In the
rating action that granted this benefit, it was indicated that this
benefit had been granted due, in part, to diabetic radiculopathy
and neuropathy, atrophic muscles and ulcers in both feet that
resulted in the veteran being "wheel chair ridden." It was also
noted that the appellant had degenerative joint disease of the
vertebral spine and was unable to stay in a standing position. It
is of note that service connection for the spinal pathology is not
in effect.

Loss of use of a foot, for the purpose of special monthly
compensation, will be held to exist when no effective function
remains other than that which would be equally well served by an
amputation stump at the site of election below the knee with use of
a suitable prosthetic appliance. The determination will be made on
the basis of the actual remaining function of the foot, whether the
acts of balance and propulsion, etc., could be accomplished equally
well by an amputation stump with prosthesis. In addition, extremely
unfavorable complete ankylosis of the knee or complete ankylosis of
2 major joints of an extremity, or shortening of 3 1/2 inches or

- 6 - 

more will be taken as loss of use of the foot involved. Also
complete paralysis of the external popliteal nerve and consequent
footdrop, accompanied by characteristic organic changes including
trophic and circulatory disturbances and other concomitant
confirmatory of complete paralysis of this nerve will be taken as
loss of use of the foot. 38 C.F.R. 3.350, 4.63.

The evidence on file at the time of the veteran's death revealed
him to be severely disabled, with multiple impairments, including
weakness and organ failure secondary to diabetes and cardiovascular
impairment secondary to heart disease. As noted, based on this
evidence it was determined that the appellant was essentially
housebound for special monthly compensation purposes from 1992.
From September 1995 he was determined to be so disabled as to need
the regular aid and attendance of another person. Records for the
early 1990's reveal that he was able to ambulate without aids.
Later he ambulated with crutches. Examination near the time of
death revealed that he was in a wheelchair, with some atrophic and
vascular changes to the lower extremities. He also had diabetic
ulcers of both feet. He also had bowel and bladder impairment. It
was not shown, by the evidence on file at the time of death that
the veteran met the legal criteria for the loss of use of either
foot.

The evidence on file at death did not reveal shortening of either
extremity. It was not shown that there was ankylosis of any joint
in either lower extremity. Moreover, while there were some atrophic
and circulatory changes, it is not shown that there was paralysis
of the popliteal or other nerve such as to produce footdrop. Thus,
while the evidence shows that the veteran was in a wheelchair, this
appears to be secondary to generalized debilitation due to the
service connected disorders (contemplated in the 100 percent and 60
percent ratings assigned and the grant of special monthly
compensation based on the need for regular aid and attendance), and
due to degenerative joint disease of the spine (for which service
connection is not in effect, and for which special monthly
compensation could not be granted). It

- 7 - 

is also noted that there were some ulcers, on which the veteran
likely could not walk comfortably, but this does not demonstrate
loss of use within the meaning of the term.

As the evidence on file at the time of death did not reveal that,
due to service connected disorders, the appellant had the loss of
use of either foot, entitlement to the requested benefit for
accrued benefits purposes is not in order.

III. Entitlement to Specially Adapted Housing or a Special Home
Adaptation Grant for Accrued Benefits Purposes.

The Court has held that as a matter of law "a one-time payment for
assistance for specially adapted housing doe not qualify as a
'periodic monetary benefit' for purposes of 38 U.S.C.A. 5121 and,
therefore, is not payable as an accrued benefit." Pappalardo v.
Brown, 6 Vet.App. 63, 65 (1993). A review of the statutory and
regulatory provisions with regard to entitlement to a special home
adaptation grant indicates that just as with regard to specially
adapted housing, entitlement to this assistance will only be
provided once. 38 U.S.C.A. 2104(a) (West 1991); 38 C.F.R. 3.809a(c)
(1998). Thus, as entitlement to assistance for specially adapted
housing or a special home adaptation grant are not "periodic
monetary benefits" from which accrued benefits may be paid, the
Board must deny the claim for entitlement to specially adapted
housing or a special home adaptation grant for accrued benefits
purposes as a matter of law. Pappalardo, 6 Vet.App. at 63, 65;
Sabonis, 6 Vet.App. at 426, 430.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an earlier effective date for special monthly
compensation based on the need for aid and attendance for accrued
benefits purposes is denied.

Entitlement to additional compensation based on special monthly
compensation for the loss of use of the lower extremities secondary
to diabetes for accrued benefits purposes is denied.

Entitlement to specially adapted housing or a special home
adaptation grant for accrued benefits purposes is denied.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

